 Case 1:18-cv-06613-LDH-SJB Document 11 Filed 01/28/19 Page 1 of 1 PageID #: 41



UNITED STATES DISTRICT COURT                                        Case No. 18-CV-6613
EASTERN DISTRICT: NEW YORK
SHAKEYA RHODEN, and and other similarly situated
current and former nurses and tecnician
                                        Plaintiff,

             - Against -
                                                                    NOTICE OF MOTION FOR
NIRANJAN MITTAL,                                                    DEFAULT
NIRANJAN K. MITTAL, PHYSICIAN, PLLC,
                               Defendant.




S I R (s):

         PLEASE TAKE NOTICE that upon the annexed declaration of Jason Tenenbaum, sworn
 to on January 28, 2019, and the exhibits annexed thereto, the annexed declaration of Shakeya
 Rhoden, sworn to on January 28, 2019, and the exhibits annexed thereto, the Memorandum of Law
 of Jason Tenenbaum, and upon all prior proceedings heretofore had herein, Plaintiff by her
 undersigned attorney shall move before the Honorable LaShann DeArcy Hall at the United States
 District Court: Eastern District, New York, at the courthouse located at 225 Cadman Plaza E,
 Brooklyn, NY 11201 on such day and time as counsel may be heard for the following relief:

      (1) Leave to enter a default judgment, pursuant to Fed. R. Civ. Pro 55(b)(2);

      (2) Such other and further relief as this Court deems just, proper and equitable.


 Dated: January 15, 2019
        Garden City, New York
                                                                            /S Jason Tenenbaum

                                                    THE LAW OFFICE OF JASON TENENBAUM, P.C.
                                                    By: Jason Tenenbaum, Esq.
                                                    Attorneys for the Plaintiff
                                                    595 Stewart Avenue, Suite 400
                                                    Garden City, New York 11530
                                                    Tel: (516) 750-0595
                                                    Fax: (516) 414-2869




                                            File No.: «MAT_File_»
